Citation Nr: 9929400	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  93-05 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
February 1975 rating decision which denied service connection 
for a low back disorder secondary to residuals of a left knee 
injury with traumatic arthritis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder secondary to residuals of a left knee injury 
with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a December 1991 
rating decision of the St. Petersburg, Florida Regional 
Office (hereinafter "the RO") which for lack of new and 
material evidence declined to reopen the veteran's claim for 
entitlement to service connection for a low back disorder 
secondary to residuals of a left knee injury with traumatic 
arthritis.  A 10 percent disability evaluation was also 
continued for the veteran's service-connected left knee 
disorder.  In November 1994, the Board remanded this appeal 
to the RO to obtain Department of Veterans Affairs 
(hereinafter "VA") treatment records, to afford the veteran 
a VA orthopedic examination, as to his service-connected left 
knee disorder, and to formally adjudicate the issue of 
whether there was clear and unmistakable error in the 
February 1975 rating decision which denied service connection 
for a low back disorder secondary to residuals of a left knee 
injury with traumatic arthritis.  The Board noted, at that 
time, that such issue was inextricably intertwined with the 
issue of whether new and material evidence had been submitted 
to reopen the veteran's claim for entitlement to service 
connection for a low back disorder.  See Harris v. Derwinski, 
1 Vet.App. 180, 183 (1991).  

A September 1995 rating decision determined that the February 
1975 rating decision was not clearly and unmistakably 
erroneous in denying service connection for a low back 
disorder secondary to residuals of a left knee injury with 
traumatic arthritis.  In a July 1996 decision, the Board 
denied the veteran's claim for an increased evaluation for 
his service-connected residuals of a left knee injury with 
traumatic arthritis.  The Board also remanded the remaining 
issues on appeal to the RO to obtain additional treatment 
records and to afford the veteran an additional VA orthopedic 
examination with several requested opinions.  

In December 1997, the Board again remanded this appeal to the 
RO to afford the veteran a VA orthopedic examination.  The 
veteran has been represented throughout this appeal by the 
Veterans of Foreign Wars of the United States.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  In a February 1975 rating decision, the RO denied service 
connection for a low back disorder secondary to residuals of 
a left knee injury with traumatic arthritis.  The veteran was 
notified in writing of the denial in March 1975.  The veteran 
did not perfect a substantive appeal within one year of the 
adverse decision.  

3.  The February 1975 rating decision was supported by the 
evidence then of record and did not demonstrate the 
misapplication of pertinent laws and regulations.  

4.  The additional documentation submitted since the February 
1975 RO decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The February 1975 rating decision which denied the 
veteran's claim of entitlement to service connection for a 
low back disorder secondary to residuals of a left knee 
injury with traumatic arthritis was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.105 (1998).  

2.  The additional documentation received since the February 
1975 RO decision denying service connection for a low back 
disorder secondary to residuals of a left knee injury with 
traumatic arthritis does not constitute new and material 
evidence.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1998).  

3.  The RO's February 1975 decision denying service 
connection for a low back disorder secondary to residuals of 
a left knee injury with traumatic arthritis is final and may 
not be reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim as to 
whether there was clear and unmistakable error in the 
February 1975 rating decision which denied service connection 
for a low back disorder secondary to residuals of a left knee 
injury with traumatic arthritis, is well-grounded and that 
all relevant facts have been properly developed.  It is 
observed that the accredited representative has requested 
that this case be remanded in order to afford the veteran an 
additional VA examination.  The accredited representative 
alleges that the examiner, pursuant to the February 1998 VA 
orthopedic examination, did not indicate that he had reviewed 
the veteran's claims folder as requested pursuant to the 
December 1997 remand instructions.  The Board observes that 
this matter has already been remanded on three occasions.  
Pursuant to remands in July 1996 and December 1997, the 
veteran was to be afforded VA orthopedic examinations with 
requested etiological opinions by the examiners after review 
of the file.  The veteran was afforded VA orthopedic 
examinations in October 1996 and February 1998.  The Board is 
of the view that a further remand, at this time, would be 
futile.  The Board is satisfied, therefore, that the total 
clinical and other documentary evidence available is 
sufficient for appellate determination of the issue presently 
on appeal.  Accordingly, an additional remand, as to such 
issue, in order to allow for further development of the 
record is not appropriate.  

I.  Whether there was Clear and Unmistakable Error in the 
February 1975 Rating
Decision which Denied Service Connection for a Low Back 
Disorder Secondary to
Residuals of a Left Knee Injury with Traumatic Arthritis

Generally, an appellant must initiate an appeal by filing a 
notice of disagreement within one year from the date of 
notice of the result of the initial determination and 
complete the appeal process with the submission of a timely 
substantive appeal after the issuance of a statement of the 
case.  38 C.F.R. § 20.302 (1998).  Absent such action, a 
rating determination is considered to be final and is not 
subject to review except upon a finding of clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (1998).

Clear and unmistakable error is a very specific and unique 
type of error.  It is the kind of legal or factual error 
which demands the conclusion that the result of the decision 
would have been greatly different but for the error.  Even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  

Under 38 C.F.R. § 3.105(a) (1998), a prior decision must be 
reversed or amended where evidence establishes clear and 
unmistakable error.  For clear and unmistakable error to 
exist, 

(1) "either the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied," (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

Moreover, a claim of clear and unmistakable error on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error; the error must be 
outcome determinative.  Id. at 313; Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  Also, broad allegations of failure to 
follow regulations or any other non-specific claim of error 
do not qualify as clear and unmistakable error.  See Russell 
v. Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. 
App. 40 (1993).  Failure to request an examination does not 
constitute clear and unmistakable error on the basis that 
there is no way of knowing what such an examination would 
have yielded and, therefore, it could not be concluded that 
it "would have manifestly changed the outcome."  See Hazan 
v. Gober, 10 Vet. App. 511, 522 (1997).  Moreover, any 
failure in the duty to assist cannot constitute clear and 
unmistakable error. Id.; Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994).  A breach of the duty to assist creates an 
incomplete record, not an incorrect record.  

If a veteran raises clear and unmistakable error, there must 
be some degree of specificity as to what the alleged error is 
and, an indication that if true, it would be clear and 
unmistakable error on its face, with persuasive reasons given 
as to why the result would have been manifestly different but 
for the alleged error.

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior RO decision." 
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions in effect at the time were incorrectly applied.  
Olson v. Brown, 5 Vet. App. 430, 433 (1993).  If there was a 
clear error in judgment or the conclusion was not based on a 
consideration of the relevant factors involved in the claim 
or not in accordance with the law, the Board must decide that 
a clear and unmistakable error was made, and reverse the 
prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); 
Olson v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. 
App. 310 (1992).  Additionally, the United States Court of 
Appeals for Veterans Claims (Court) has stated that the 
claimant must aver more than just his disagreement with the 
factual determination rendered by the prior adjudicator.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(consolidated with Collins v. Principi, No. 90-416 (en 
banc)).  See also Oppenheimer v. Derwinski, 1 Vet. App. 370 
(1991), and Kronberg v. Brown, 4 Vet. App. 399 (1993).  

Service connection for a low back disorder secondary to 
residuals of a left knee injury with traumatic arthritis was 
denied pursuant to a February 1975 rating decision on the 
basis that the RO did not find that the recently found 
osteoarthritis of the lumbosacral spine was secondary to the 
veteran's service-connected left knee disorder.  The veteran 
was informed in writing of the denial in March 1975.  No 
appeal of that determination was filed.  The veteran contends 
that the evidence of record did in fact indicate that he 
incurred a low back disorder as a result of his service-
connected left knee disorder.  

Under the law in effect in February 1975.  Service connection 
may be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1975).  At that time, service connection 
was in effect for residuals of a left knee injury with 
traumatic arthritis.  

The evidence considered by the RO in formulating the February 
1995 decision consisted of the veteran's service medical 
records; statements on appeal from the veteran; an October 
1953 report from L. C. Gonzales, M.D.; a November 1953 report 
from A. R. Beyer, M.D.; a July 1954 statement from M. A. 
Chardkoff, M.D.; a September 1954 VA general medical 
examination report; a September 1954 VA orthopedic 
examination report; a February 1956 report of treatment from 
a VA physician; VA treatment records dated in November 1971; 
a January 1972 VA orthopedic examination report; VA treatment 
records dated in September 1974; and a December 1974 VA 
orthopedic examination report.  

The veteran's service medical records do not refer to 
complaints of or treatment for a low back disorder.  An 
February 1943 hospital report indicated that veteran suffered 
a wound, contusion, mild, medial aspect of the left knee when 
he fell striking a rock at a rifle range.  It was noted, at 
that time, that there was mild swelling on the medial aspect 
of the left knee with tenderness.  A subsequent February 1943 
notation reported that the veteran had completely recovered.  

The October 1953 report from L. C. Gonzales, M.D., indicated 
that the veteran was seen in September 1952 with complaints 
including being very nervous and having pain in his neck and 
the back of his head.  The impression did not refer to a low 
back disorder.  The November 1953 report from A. R. Beyer, 
M.D., noted that the veteran was treated for other disorders.  
A July 1954 statement from M. A. Chardkoff, M.D., reported 
that the veteran was seen with complaints of pain in the left 
knee with associated swelling.  It was noted that the veteran 
gave a history of pain with limping and reported that he was 
unable to put his entire foot on the ground and naturally 
favored his right leg.  

The veteran underwent a VA general medical examination in 
September 1954.  He had complaints including pain in the left 
knee with swelling.  The veteran also underwent a VA 
orthopedic examination in September 1954.  The examiner 
reported that examination of the veteran's back did not 
reveal any asymmetries or deformities.  There was spinal 
mobility through a normal range of motion.  The examiner 
noted that the veteran had pain on movement of the patella of 
the knee joint with no instability of the knee joint noted.  
The diagnosis was residuals of trauma to the left knee joint.  

A February 1956 report of treatment from a VA physician 
indicated that the veteran received treatment for his left 
knee disorder.  VA treatment records dated in November 1971 
indicated that the veteran continued to receive treatment.  A 
November 1971 entry noted that the veteran reported that he 
had trouble with his left knee for years only intermittently, 
but during the past six to eight months it had bothered him 
all the time.  It was reported that the veteran was recently 
under care, about eight months earlier, for his knee and back 
after a work injury.  He had back and leg pain after lifting.  
It was noted that the veteran had been put on permanent light 
duty by his employer.  

The veteran underwent a VA orthopedic examination in January 
1972.  The diagnoses included residuals of an injury to the 
left knee with pain, crepitus and restriction of motion 
several times and alleged pain in the left hip possibly due 
to the residuals of an injury to the left knee.  There was no 
reference to a low back disorder.  VA treatment records dated 
in September 1974 noted that the veteran was treated for 
disorders including a left leg disorder.  

The veteran underwent a VA orthopedic examination in December 
1974.  As to history, it was noted that the veteran reported 
that he injured his left knee on a rifle range following a 
fall during service.  It was reported that because of the 
instability of the veteran's knee, he had fallen several 
times and had developed low back pain.  The examiner 
indicated diagnoses including osteoarthritis of the 
lumbosacral spine, and partial calcification of the left 
quadriceps tendon.  The examiner commented that the back pain 
could not be disassociated from the left knee condition.  

The Board has made a careful longitudinal review of the 
record.  In reviewing the evidence that was of record and 
considered by the RO prior to the February 1975 rating 
decision becoming final, the Board finds that the RO's 
decision to deny service connection for a low back disorder 
secondary to residuals of a left knee injury with traumatic 
arthritis was not clearly and unmistakably erroneous and was 
supportable.  The Board observes that the veteran's service 
medical records make no reference to complaints of or 
treatment for a low back disorder.  Such records do indicate 
that the veteran was treated for a left knee disorder.  A 
February 1943 hospital report noted that the veteran suffered 
a wound, contusion, mild, to the medial aspect of the left 
knee.  A September 1954 VA orthopedic examination report, 
over eight years subsequent to the veteran's separation from 
service, noted that examination of the veteran's back did not 
reveal any asymmetries or deformities and that there was 
spinal mobility through a normal range of motion.  The Board 
observes that the first clinical indication of a low back 
disorder was pursuant to a November 1971 VA treatment entry, 
almost twenty-six years after the veteran's separation from 
service, which noted that the veteran had been recently under 
care, about eight months earlier, for his knee and back after 
a work injury.  It was reported that the veteran had back and 
leg pain after lifting and had been put on permanent light 
duty by his employer.  

The Board also observes that a December 1974 VA orthopedic 
examination report noted, as to history, that because of 
instability of the veteran's left knee, he had fallen several 
times and developed low back pain.  The examiner, at that 
time, indicated diagnoses including osteoarthritis of the 
lumbosacral spine and partial calcification of the left 
quadriceps tendon.  The examiner commented that the veteran's 
back pain could not be disassociated from the left knee 
condition.  The Board notes that the examiner apparently 
based his opinion solely on the history provided by the 
veteran.  Also, there is no indication that the examiner 
reviewed the claims file prior to providing such opinion.  
Further, the examiner provided no rationale in support of his 
opinion and indicated, only, that the veteran's back pain 
could not be disassociated from his left knee condition.  The 
examiner did not specifically relate the diagnosed 
osteoarthritis of the lumbosacral spine to the service-
connected left knee disorder.  Additionally, the Board would 
also point out that in subsequent decisions, the Court has 
held that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grotveit v. Brown, 5 
Vet.App. 91 (1993) requirement.  The Board also observes that 
although an examiner can render a current diagnosis based on 
his examination of the veteran, without a thorough review of 
the record, his opinion regarding etiology can be no better 
than the facts alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  Further, the evidence of record 
indicates that the veteran may have suffered an intercurrent 
back injury as indicated by the November 1971 VA treatment 
record noted above.  

The Board notes that in order for a finding of clear and 
unmistakable error, the error must have been "undebatable" 
error of the sort which would have manifestly changed the 
outcome.  Based on the evidence of record at the time of the 
February 1975 rating decision, specifically the evidence of a 
possible intercurrent injury in 1971, the Board cannot 
conclude that the RO's determination that the veteran's 
osteoarthritis of the lumbosacral spine was not etiologically 
related to his service-connected left knee disorder, was 
clearly and unmistakably erroneous.  While the evidence of 
record may have been weighed differently in hindsight, mere 
disagreement with the weighing of the evidence is not 
sufficient to establish clear and unmistakable error.  See 
Russell v. Principi, 3 Vet.App. 310, 313 (1992).  Moreover, 
to the extent that the RO should have sought additional 
development to clarify the nexus statement, failure to obtain 
an examination and failure in the duty to assist does not 
constitute clear and unmistakable error.  See  Hazan v. 
Gober, 10 Vet.App. 511, 522 (1997); Caffrey v. Brown, 6 
Vet.App. 377, 383 (1994).  Therefore, the Board finds that 
the February 1975 rating decision was supportable.  
Accordingly, the Board concludes that there was no clear and 
unmistakable error in the February 1975 rating decision 
denying service connection for a low back disorder secondary 
to residuals of a left knee injury with traumatic arthritis.  

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of
Entitlement to Service Connection for a Low Back Disorder 
Secondary to
Residuals of a Left Knee Injury with Traumatic Arthritis

A.  Prior RO Decision

In February 1975, the RO denied service connection for a low 
back disorder secondary to residuals of a left knee injury 
with traumatic arthritis.  It was reasoned, essentially, that 
the veteran's recently found osteoarthritis of the 
lumbosacral spine was not shown to be secondary to his 
service-connected residuals of a left knee injury with 
traumatic arthritis.  The veteran was informed in writing of 
the denial in March 1975 and did not perfect an appeal within 
the following year.  The veteran attempted to reopen his 
claim in March 1976.  The claim was abandoned.  

The evidence upon which the RO formulated its February 1975 
rating decision was listed and reported pursuant to the issue 
discussed above.  

B.  New and Material Evidence

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is 
used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the RO's decision in February 
1975, consists of statements on appeal from the veteran; 
private treatment records dated from November 1981 to January 
1982; an October 1991 VA orthopedic examination report; a 
March 1992 lay statement from the veteran's brother-in-law; a 
May 1992 hearing transcript; VA treatment records dated from 
March 1990 to August 1992; a November 1995 VA orthopedic 
examination report; VA treatment records dated in February 
1993; an October 1996 VA orthopedic examination report; a 
December 1996 statement from a VA physician; VA treatment 
records dated from August 1996 to May 1997; and a February 
1998 VA orthopedic examination report.  

VA treatment records dated from March 1990 to October 1991 
indicated that the veteran was treated for several disorders 
including his left knee disorder.  The veteran underwent a VA 
orthopedic examination in October 1991.  He reported that in 
1943, he fell and injured his left knee.  The veteran 
indicated that he had recurrent pain, occasional minimal 
swelling and that he could only walk short distances.  He 
also complained of buckling of his left knee.  It was noted 
that in 1987, the veteran fell and injured his lower back.  
It was reported that a physician, apparently, at that time, 
diagnosed an acute sprain and X-rays in 1989 showed 
degenerative joint disease of the lumbar spine.  The examiner 
indicated diagnoses including degenerative joint disease, 
left knee, by history; degenerative joint disease of the 
lumbar spine and lumbar syndrome.  

Private treatment records dated from November 1981 to January 
1982 indicated that the veteran was treated for several 
disorders.  A December 1981 consultation report from the 
University Community Hospital, Tampa, Florida, indicated an 
impression which included status post back injury in the 
1960s.  VA treatment records dated from February 1992 to 
March 1992 indicated that the veteran continued to receive 
treatment.  A February 1992 entry noted an assessment which 
included history of degenerative joint disease of the back 
and left knee.  

In a March 1992 lay statement, the veteran's brother-in-law, 
indicated that when the veteran took a trash can to the curb, 
his left leg collapsed and he fell resulting in an injury to 
his back.  It was stated that the veteran reported that his 
leg gave way due to a knee injury during service.  

At the May 1992 hearing on appeal, the veteran testified that 
he used a knee brace to support his knee.  He stated that he 
had fallen because of his knee about three or four times in 
the previous year.  He indicated that his knee could give way 
on him several times a day.  The veteran reported that he 
injured his back when his knee gave way in a carport and he 
fell on concrete.  He also indicated that there was a 
previous fall about a year earlier where he also injured his 
leg and his back.  The veteran also referred to a prior back 
injury many years earlier.  He stated that, at that time, he 
lifted an "iron" and hurt his back approximately eighteen 
to twenty years earlier.  The veteran's brother-in-law 
testified that he was present when the veteran fell in the 
carport.  He stated that he did not actually see the veteran 
fall down, but he helped him up afterwards.  

VA treatment records dated in August 1982 to February 1993 
indicated that the veteran continued to receive treatment for 
several disorders.  The veteran underwent a VA orthopedic 
examination in November 1995.  The examiner indicated a 
diagnosis of chronic left knee pain with no objective 
evidence of impairment.  VA treatment records dated from 
August 1996 to September 1996 referred to continued 
treatment.  

The veteran underwent an additional VA orthopedic examination 
in October 1996.  It was noted that in the late 1960s or 
early 1970s, the veteran experienced a spontaneous onset of 
low back pain.  The veteran denied any specific incident of 
injury or trauma.  He indicated that his back pain was 
considered to be due to arthritis.  The diagnoses included 
mild degenerative disc disease and degenerative spondylosis 
of the thoracolumbar spine.  The examiner commented that the 
onset of the veteran's low back pain, by history, occurred 
about twenty to twenty-five years after his separation from 
active duty and that a relationship to service could not be 
established.  The examiner remarked, in particular, that a 
relationship of the degenerative spondylosis and degenerative 
disc disease of the thoracolumbar spine to the service-
connected impairment of the left knee joint had to be denied.  
A December 1996 statement from a VA physician, who had not 
conducted the October 1996 examination, indicated that such 
examination stated that no relationship existed between the 
veteran's back disorder and his left knee disorder and that 
such examination was "not inadequate".  

VA treatment records dated from December 1986 to May 1997 
indicated that the veteran received treatment for multiple 
disorders.  The veteran underwent a VA orthopedic examination 
in February 1998.  He reported that he originally started 
having some lower back pain in the early 1950s, worse with 
lifting.  The veteran stated that such stayed at about the 
same level until the late 1980s or early 1990s when his knee 
gave out on him and he fell causing an increase in lower back 
pain.  The impression included T12 fracture secondary to 
preexisting and underlying hemangioma with the date of onset 
of the compression fracture in approximately the late 1980s 
to early 1990s by history from the veteran.  Mild 
degenerative disc disease of the lumbar spine with left-sided 
sciatica and left knee post-traumatic arthritis, minimal, 
were also diagnosed.  The examiner commented that he believed 
that the veteran's back pain was mechanical in nature 
secondary to the T12 compression fracture which was in and of 
itself secondary to the underlying hemangioma.  The examiner 
remarked that based on the veteran's history and physical 
examination, he could not relate the low back disorder either 
etiologically or causally to the service-connected left knee 
post-traumatic arthritis.  

The Board has weighed the evidence of record.  It is observed 
that the February 1975 RO decision denied service connection 
for a low back disorder secondary to residuals of a left knee 
injury with traumatic arthritis on the basis that the 
veteran's recently found osteoarthritis of the lumbosacral 
spine was not shown to be secondary to his service-connected 
left knee disorder.  At the time of the February 1975 rating 
decision, the veteran's service medical records made no 
reference to complaints of or treatment for a low back 
disorder.  Such records do indicate that the veteran was 
treated for a left knee disorder which was described in 
February 1943 as a wound, contusion, mild, to the medial 
aspect of the left knee.  The Board observes that the first 
clinical indication of a low back disorder was pursuant to a 
November 1971 VA treatment entry, almost twenty-six years 
after the veteran's separation from service, which noted that 
the veteran had been recently under care, about eight months 
earlier, for his knee and back after a work injury.  It was 
reported that the veteran had suffered back and leg pain 
after lifting.  Additionally, the Board observes that a 
December 1974 VA orthopedic examination report indicated 
diagnoses including osteoarthritis of the lumbosacral spine 
and partial calcification of the left quadriceps tendon.  The 
examiner commented that the veteran's back pain could not be 
disassociated from the veteran's left knee condition.  The 
Board notes that the examiner apparently based his opinion 
solely on the history provided by the veteran.  There is no 
indication that the examiner reviewed the claims folder prior 
to providing such opinion and a rationale for such opinion 
was not given.  Also, the examiner indicated, only, that the 
veteran's back pain could not be disassociated from the left 
knee condition.  The Board notes that the Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grotveit v. Brown, 5 Vet.App. 91 (1993) 
requirement.  Additionally, as to a determination of whether 
evidence is new and material, a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet.App. 406 
(1995).  The Board also observes that although an examiner 
can render a current diagnosis based on his examination of 
the veteran, without a thorough review of the record, his 
opinion regarding etiology can be no better than the facts 
alleged by the veteran.  See Swann.  

The Board notes that the additional evidence submitted since 
the February 1975 decision is essentially cumulative of 
evidence previously of record.  An October 1991 VA orthopedic 
examination report noted that the veteran reported that in 
1987, he fell and injured his lower back.  The diagnoses 
included degenerative joint disease, left knee, by history; 
degenerative joint disease of the lumbar spine and lumbar 
syndrome.  Also, an October 1996 VA orthopedic examination 
report noted that in the late 1960s or early 1970s, the 
veteran experienced a spontaneous onset of low back pain.  He 
denied any specific onset of injury or trauma.  The diagnoses 
included mild degenerative disc disease and degenerative 
spondylosis of the thoracolumbar spine.  The examiner 
commented that the onset of the veteran's low back pain, by 
history, occurred twenty to twenty-five years after his 
separation from service and that a relationship to service 
could not be established.  The examiner specifically remarked 
that a relationship between the degenerative spondylosis and 
degenerative disease of the thoracolumbar spine to the 
service-connected impairment of the left knee joint had to be 
denied.  Further, the Board notes that a February 1998 VA 
orthopedic examination report noted that the veteran reported 
that he originally started having some lower back pain in the 
early 1950s, worse with lifting and that such stayed at about 
the same level until the late 1980s or early 1990s, when his 
knee gave out causing him to fall and have increased lower 
back pain.  The impression, at that time, included T12 
fracture secondary to preexisting and underlying hemangioma 
with date of onset of the compression fracture in 
approximately the late 1980s to early 1990s by history from 
the veteran.  Mild degenerative disc disease of the lumbar 
spine with left-sided sciatica and left knee post-traumatic 
arthritis, minimal, were also diagnosed.  The examiner 
commented that based on the history and physical examination, 
he could not relate the low back disorder either 
etiologically or causally to the service-connected left knee 
post-traumatic arthritis.  The Board observes that there is 
no specific indication that the examiners, pursuant to the 
October 1996 VA orthopedic examination or the February 1998 
VA orthopedic examination, reviewed the veteran's claims 
folder.  Consequently, their opinions are less probative.  
See Swann and LeShore.  However, the medical evidence 
submitted subsequent to the February 1975 rating decision 
fails to satisfactorily indicate that the veteran's low back 
disorder is etiologically related to his service-connected 
left knee disorder.  38 C.F.R. § 3.310(a) (1998).  There is 
no competent medical evidence, subsequent to the February 
1975 decision, indicating any relationship between the 
veteran's low back disorder and his service-connected left 
knee disorder.  

The Board observes that the veteran has alleged in statements 
and testimony on appeal, that his low back disorder was 
incurred as a result of his service-connected left knee 
disorder.  However, the veteran, as a lay person, is not 
competent to assert that such disorder is etiologically 
related to his service-connected left knee disorder, or to 
assert medical causation.  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
Further, the Board observes that no competent medical opinion 
has been submitted since the February 1975 decision 
indicating an etiological relationship between such 
disorders.  Therefore, the Board concludes that the 
additional evidence submitted is not new and material as it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the RO's 
February 1975 decision denying service connection for a low 
back disorder secondary to residuals of a left knee injury 
with traumatic arthritis remains final and the claim is not 
reopened.  


ORDER

The February 1975 rating decision which denied service 
connection for a low back disorder secondary to residuals of 
a left knee injury with traumatic arthritis was not clearly 
and unmistakably erroneous.  The veteran has not submitted 
new and material evidence sufficient to reopen his claim for 
service connection for a low back disorder secondary to 
residuals of a left knee injury with traumatic arthritis.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

